Exhibit 10.96

 
AMENDMENT TO CONVERTIBLE PROMISSORY NOTE AND WARRANT
 
This Amendment to Convertible Promissory Note and Warrant (this “Amendment”) is
entered into and effective as of May 31, 2014 by and between VistaGen
Therapeutics, Inc., a Nevada corporation (the “Company”), and the person whose
signature appears on the signature page attached hereto (the “Investor”).
 
RECITALS
 
WHEREAS, under the terms of a Subscription Agreement entered into between the
Company and the Investor between August 2013 and February 2014, the Company
issued units to the Investor, consisting of the following Company securities:
(i) a convertible promissory note having a maturity date of July 30, 2014 (the
“Note”), (ii) a warrant to purchase shares of Company common stock, par value
$0.001 per share (“Common Stock”), at an exercise price of $1.00 per share at
any time on or before July 30, 2016 (the “Warrant”), and (iii) unregistered
shares of Common Stock;
 
WHEREAS, the Investor and the Company desire to amend the Note to, among other
amendments set forth herein, extend the maturity date to the earlier of: (i)
March 31, 2015, or (ii) the consummation of either an equity-based public
offering registered with the U.S. Securities and Exchange Commission or an
equity-based private financing, in either case resulting in gross proceeds to
the Company of at least $10.0 million (a “Qualified Financing”); and
 
WHEREAS, as additional consideration for entering into this Amendment, the
Company desires to amend the Warrant to, among other amendments set forth
herein, reduce the exercise price to $0.50 per share.
 
AGREEMENT
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby agreed and acknowledged, the parties hereby agree as
follows:
 
1. Section 2 of the Note is hereby amended and replaced in its entirety with the
following:
 
 “2.           Unless sooner converted in accordance with Section 3, the entire
unpaid balance of principal and all unpaid accrued interest shall become fully
due and payable on March 31, 2015 (“Maturity”).”
 
2. Section 3 of the Note is hereby amended and replaced in its entirety with the
following: 
 
3.           (a) Automatic Conversion. Subject to the Holder’s Cash Payment
Option (as defined in Section 3(b) below), upon the closing by the Company of
(i) an equity or equity-based public offering registered with the U.S.
Securities Exchange Commission (the “SEC”), or (ii) an equity or equity based
private financing, or series of such financing transactions not registered with
the SEC, in each case resulting in gross proceeds to the Company of at least
$10,000,000 (a “Qualified Financing”), the outstanding principal amount of this
Note together with all accrued and unpaid interest hereunder (the “Outstanding
Balance”) shall automatically be converted, at the closing of the Qualified
Financing and on the same terms and conditions thereunder, into such securities
issued in connection with the Qualified Financing, including warrants of the
Company issued in the Qualified Financing (the “Conversion Warrants”)
(collectively, the “Qualified Financing Securities”).  The number of Conversion
Warrants to be issued upon conversion of the Note hereunder shall be determined
as follows: the Outstanding Balance as of the date of consummation of the
Qualified Financing x 1.25 / the price per share of common stock of the Company
(“Common Stock”) sold in the Qualified Financing (valued at the lowest per share
price if more than one transaction constitutes the Qualified Financing) (the
“Automatic Conversion Formula”).
  

 
 

--------------------------------------------------------------------------------

 



(b) Cash Payment in Lieu of Automatic Conversion.
 
(i)           Qualified Financing Notice.  In anticipation of, and prior to, the
consummation of the Qualified Financing, and no later than five (5) business
days prior to the date on which the Company intends to consummate the Qualified
Financing, the Company shall deliver a notice to the Holder in accordance with
Section 9 of this Note (the “Qualified Financing Notice”) stating (i) its bona
fide intention to consummate the Qualified Financing, and (ii) the principal
terms upon which it proposes to consummate the Qualified Financing;
 
(ii)           Cash Payment.  In lieu of automatic conversion of the Outstanding
Balance upon the closing of the Qualified Financing in accordance with Section
3(a) above, the Holder may, at its option, elect to receive a cash payment from
the Company (the “Cash Payment Option”) equal to the Outstanding Balance as of
the date of payment as satisfaction of the obligations of the Company under the
Note (the “Cash Payment”) by delivering written notice to the Company no later
than two (2) business days after receipt of the Qualified Financing Notice by
the Holder (the “Cash Payment Notice”).  If the Holder elects to exercise the
Cash Payment Option, the Company shall deliver the Cash Payment to the Holder
upon, and as a condition to, the consummation of the Qualified Financing;


(c)           Voluntary Conversion of Principal and Interest. Subject to the
terms and conditions of this Section 3, and provided this Note remains
outstanding, at any time and from time to time, the Holder shall have the right,
at the Holder’s option, to convert all or a portion of the Outstanding Balance
(the “Conversion Option”) into such number of fully paid and non-assessable
shares of Common Stock as is determined in accordance with the following
formula: the portion of the Outstanding Balance as of the date of the exercise
of the Conversion Option being converted / $0.50 (as equitably adjusted for
stock splits, stock dividends, combinations, recapitalizations and the
like).  If the Holder elects to exercise the Conversion Option, the Holder
shall, by personal delivery or nationally-recognized overnight carrier,
surrender the original of this Note and give written notice to the Company (the
“Conversion Notice”), which Conversion Notice shall (a) state the Holder’s
election to exercise the Conversion Option, and (b) provide for a representation
and warranty of the Holder to the Company that, as of the date of the Conversion
Notice, the Holder has not assigned or otherwise transferred all or any portion
of the Holder’s rights under this Note to any third parties.  The Company shall,
within three (3) business days thereafter, issue and deliver to the Holder the
number of shares of Common Stock to which the Holder shall be entitled upon
exercise of the Conversion Option.


3. As additional consideration for entering into this Amendment, the Company
hereby agrees to amend the Warrant as follows:
 
a. The term “Expiration Date”, as such term is defined in the Warrant, is hereby
amended and replaced in its entirety with the following:
 
“This Warrant shall be exercisable at any time from time to time from and after
the date hereof (such date being referred to herein as the “Initial Exercise
Date”) up to and including 5:00 p.m. (Pacific Time) on the first to occur of (і)
December 31, 2016, or (ii) ten (10) days preceding the closing date of any of
the following transactions:  (A) the acquisition of the Company by another
entity by means of any transaction or series of related transactions (including,
without limitation, any reorganization, merger or consolidation but, excluding
any merger effected exclusively for the purpose of changing the domicile of the
Company); or (B) a sale of all or substantially all of the assets of the Company
by means of a transaction or series of related transactions; unless the
Company’s shareholders of record as constituted immediately prior to such
acquisition or sale will, immediately after such acquisition or sale (by virtue
of securities issued as consideration for the Company’s acquisition or sale or
otherwise) hold at least 50% of the voting power of the surviving or acquiring
entity (any such transaction, a “Change of Control”) (such earlier date being
referred to herein as the “Expiration Date”).”

 
 

--------------------------------------------------------------------------------

 


b. The term “Exercise Price”, as such term is defined in the Warrant is hereby
reduced from $1.00 per share to $0.50 per share. Any reference to an Exercise
Price of $1.00 per share is hereby replaced with $0.50 per share.
 
c. The following shall be added to the Warrant as Section 3. All sections in the
Warrant subsequent to Section 3 of the Warrant shall be renumbered accordingly:
 
“3.           Cashless Exercise.  Notwithstanding any provisions herein to the
contrary at any time following the Initial Exercise Date, if the Per Share
Market Value of one share of Common Stock is greater than the Warrant Price (at
the date of calculation as set forth below), the Holder may exercise this
Warrant by a cashless exercise; but, only if the sale by the Holder of the
shares of Common Stock to be received upon exercise are not registered under an
effective registration statement filed by the Issuer with the Securities and
Exchange Commission.  In the event of a cashless exercise, the Holder shall
receive the number of shares of Common Stock equal to an amount (as determined
below) by surrender of this Warrant at the principal office of the Issuer
together with the properly endorsed Notice of Exercise in which event the Issuer
shall issue to the Holder a number of shares of Common Stock computed using the
following formula:
 
X = Y - (A)(Y)
                                   B


Where
X =
the number of shares of Common Stock to be issued to the Holder.




 
Y =
the number of shares of Common Stock purchasable upon exercise of all of the
Warrant or, if only a portion of the Warrant is being exercised, the portion of
the Warrant being exercised.




 
A =
the Warrant Price.
       
B =
the Per Share Market Value of one share of Common Stock.”



4. The provisions of the Note and Warrant, as modified in this Amendment, shall
remain in full force and effect in accordance with their terms and are hereby
ratified and confirmed.  In the event of any conflict between the terms and
conditions of this Amendment and the terms and conditions set forth in the Note
and/ or the Warrant, the terms and conditions set forth herein shall
control.  This Amendment shall be governed by the laws of the State of
California without regard to the conflict of laws provisions thereof.
 
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement was duly executed on the date first written
above.
 

 
VISTAGEN THERAPEUTICS, INC.
 
 
By:____________________________________
    Shawn K. Singh
    Chief Executive Officer
 
 
 
INVESTOR:
 
 
By:_____________________________________
 
 
Original Note Number:
 
Original Note Issue Date:
 
Initial Principal Amount of Original Note:
 
Original Warrant Number:
   

 